Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Teichmann et al. ("Surface Reconstruction with Anisotropic Density-Scaled Alpha Shapes") is considered the closest prior art because it discloses the claimed triangulation, selection of an alpha value, and determination of an alpha shape.  However, while Teichmann discloses user-inputted parameters that can affect the alpha value, Teichmann does not disclose determining a percentage value based on a number of points in the set of points; determining an alpha value based on the triangulation and the percentage value.  Other references cited by the Examiner in parent application 15/944,520 (e.g. Fischer, "Introduction to Alpha Shapes"; Xu et al., "Automatic Surface Reconstruction with Alpha-Shape Method"; and Melkemi, "A-Shapes of a Finite Point Set") also disclose varying an alpha value for determining an alpha shape, but none of the references disclose or render obvious the limitations missing from Teichmann.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611